UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of registrant as specified in its charter) Delaware 98-0511645 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) (212) 977-4126 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesxNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the last sales price quoted on NASDAQ Over-the-Counter Bulletin Board on June30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $5,500,000 The number of shares of common stock issued and outstanding as of March 22, 2011, was76,555,493 shares. Documents Incorporated By Reference: None Table of Contents TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 3 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. (Removed and Reserved) 4 PART II 4 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 8. Financial Statements and Supplementary Data F- Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officer and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accounting Fees and Services 18 Item 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 20 i Table of Contents PART I As used in this Annual Report on Form 10-K, references to the “Company,” the “Registrant,” “we,” “our,” or “us” refer to Suspect Detection Systems Inc., unless the context otherwise indicates. Forward-Looking Statements This Annual Report on Form 10-K (this “Report”) contains forward-looking statements.Any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements.Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters.You can identify forward-looking statements as those that are not historical in nature, particularly those that use terms such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” or“predicts.” The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation, so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties, and assumptions that we cannot predict.In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, and(c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations.We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. Item 1. Business Corporate Background The Company was incorporated under the General Corporation Law of the State of Delaware on October 5, 2006.Initially the Company focused on the business of offering computer hardware and software products to religious consumers, with an emphasis on ultra-orthodox Jewish communities in Israel.On January 23, 2009, the Company amended its Certificate of Incorporation for the purpose of changing its name from “PCMT Corporation” to “Suspect Detection Systems Inc.”Such amendment was approved at a special meeting of the Company’s shareholders held on the same date.Also, on December 3, 2009, the Company further amended its Certificate of Incorporation for the purpose of increasing its authorized capital stock from 100,000,000 to 250,000,000 shares.Such amendment was approved at a special meeting of the Company’s shareholders held on the same date. On December 18, 2008, the Company and SDS executed and delivered an investment agreement (the “Investment Agreement”).Pursuant to the Investment Agreement, at closing on January 20, 2009, SDS issued 1,218,062 ordinary shares, par value NIS 0.01 per share, to the Company, representing 51% of the issued and outstanding share capital of SDS, in consideration for (a) the sum of $1,135,000. The Company closed the investment at January 20, 2009. The Investment Agreement also provides for good faith negotiations of a second agreement (the “Second Agreement”), following the closing of the Investment Agreement, pursuant to which: (i) the Company will grant options to the shareholders of SDS to exchange their SDS ordinary shares into shares of the Company’s common stock; (ii) the Company will grant options to the holders of options to purchase SDS ordinary shares to exchange such options into options to purchase shares of the Company’s common stock; (iii) SDS will grant additional options, to Mr. Shoval and certain SDS employees or consultants, to purchase new SDS ordinary shares; and (iv) the Company will grant rights to Mr. Shoval and said SDS employees or consultants to exchange all or any part of the additional SDS options into options to purchase shares of the Company’s common stock. 1 Table of Contents In accordance with the terms of the Investment Agreement, the Company entered into an Exchange Agreement, dated July 9, 2009, with NG-The Northern Group LP ("NG"), pursuant to which NG exchanged all the SDS ordinary shares for 3,199,891 shares of the Company’s common stock, and the issuance of warrants to purchase additional shares of common stock of the Company, on the terms and provisions provided for in the Exchange Agreement. In accordance with the terms of the Exchange Agreement, on July 9, 2009, NG exchanged all the SDS ordinary shares for 3,199,891 shares of the Company’s common stock.The Company also issued Two Million Two Hundred Fifty Thousand (2,250,000) stock purchase warrants to NG, which grants NG the right to purchase one (1) share of the Company’s common stock, commencing on July 9, 2009 and terminating on July 8, 2011, at an exercise price of $0.15 per Warrant Share.The securities were offered and exchanged in reliance on an exemption from the registration requirements of United States federal and state securities laws under Regulation S promulgated under the Securities Act of 1933, as amended. Under the Exchange Agreement, NG agreed not to sell any shares of our common stock prior to the one (1) year anniversary of the Lock-Up Agreement. Business and History of SDS SDS specializes in the development and application of proprietary technologies for law enforcement and border control, including counter terrorism efforts, immigration control and drug enforcement, as well as human resource management, asset management and the transportation sector.SDS completed the development of its “Cogito” line of products in 2007, which are based on proprietary software and use commercially available hardware to identify individuals that pose security threats, whether or not they are carrying a weapon on their person or in their belongings.Cogito systems are comprised of a front-end test station and a back office, where multiple-station and multiple-site data is stored, managed and distributed.The front-end test station serves as the point of contact with the individual being examined.The back-office is designed to manage and control the test stations at a given site and it stores all test histories and traveler profiles and interfaces with external systems and databases.A provisional patent application has been issued for the Cogito line of products in the United States.SDS is also engaged in the development of behavior based screening technologies for the checkpoint screening market. SDS was incorporated under the Companies Law, 5759-1999, of the State of Israel in 2004.In order to finance its research and development activities, SDS sought public funding and in 2005, the Transportation Security Administration of the US Department of Homeland Security (the “TSA”) awarded a grant to SDS to support the development of behavior pattern recognition technology.Additional funding was obtained from the Israeli government and US and Israeli governmental security authorities performed evaluations and testing of SDS’s products in 2005.In 2006, SDS obtained private financing, issuing shares of preferred stock and warrants to the NG – The Northern Group LP.Additional US government funding was obtained in 2006 from the TSA. On January 13, 2010, the Company, appointed Yoav Krill as Chairman of the Board of Directors, effective as of said date, to serve until the next annual meeting of the Company’s stockholders and until his successor is duly appointed and qualified.In connection with Mr. Krill’s appointment, the Company entered into an Agreement (the “Consulting Agreement”) to perform such duties as will be required of him as the Chairman of the Board.In consideration of the services to be performed under the Consulting Agreement, Mr. Krill shall receive an annual director’s fee of $25,000 per annum for the first twelve (12) month period and thereafter, the parties shall agree in writing, prior to November 30th of each calendar year as to the amount to be paid as director’s fees, but such amount shall not be less than $25,000 and shall be increased, proportionately, with any increase in the Company’s paid in capital, sales revenues or net profits. Mr. Krill was also granted 1,500,000 options of common stock of the Company, exercisable at $0.15 per share, from the Global Incentive Stock Option Plan adopted by the Company at December 30, 2009.250,000 options vested simultaneously with the execution and delivery of the Consulting Agreement, and the balance shall vest at the rate of 104,166 options each calendar quarter for the next three years, commencing on March 31, 2010.The options shall terminate forty-eight (48) months from the date of vesting. The terms of the Consulting Agreement continue until either party provides the other with no less than 90 days prior written notice.The failure of the Company to maintain directors’ and officers’ liability insurance covering Mr. Krill shall be deemed a material breach of the agreement and shall automatically terminate the Agreement. On January 13, 2010, the Company appointed Gil Boosidan as its Chief Executive Officer and executed an employment agreement with Mr. Boosidan as of January 14, 2010 (the “Employment Agreement”).In consideration of the services to be performed under the Employment Agreement, Mr. Boosidan shall receive an aggregate of $30,000 - $20,000 in cash over four equal quarterly installments commencing March 31, 2010, and $10,000 in shares of commons stock of the Company, the number to be determined by the market value of the shares of the date of issuance.The terms of the Employment Agreement shall be for one year, and the Company has the right to terminate such agreement for cause in the event of a material breach by Mr. Boosidan which is not cured after notice of such breach. On January 13, 2010, the board of directors of the Company appointed Dr. Kevin Schatzle to the Board of Advisors. The advisory agreement calls for 500,000 options of common stock of the Company, exercisable at $0.15 per share, from the Global Incentive Stock Option Plan adopted by the Company at December 30, 2009. The agreement calls for 250,000 options vested simultaneously with the execution and delivery of the agreement, and the balance shall vest at the rate of 20,833 options each calendar quarter for the next three years, commencing on March 31, 2010. The options shall terminate forty-eight (48) months from the date of vesting. During January 2010, SDS Ltd. executed an Indemnification and Exemption Agreement with Mr. Shabtai Shoval, the CEO of SDS Ltd. The agreement calls for the indemnification of Mr. Shoval and advance of expenses for any personal liability that may be imposed on Mr. Shoval in his capacity as an officer of SDS Ltd. Per the agreement, the maximum amount payable by SDS Ltd. to Mr. Shoval shall be the higher of $1,000,000 or 80% of SDS Ltd.’s cash reserves, measured promptly after receipt by SDS Ltd. of notice from Mr. Shoval of the commencement of any action, suit or proceeding regarding which Mr. Shoval may seek indemnification thereafter. SDS Ltd, agreed to reserve $100,000 from its cash and cash equivalents in order to assure the fulfillment the Company’s indemnification obligation under the agreement until such time as determined by the Board of Directors of SDS Ltd. 2 Table of Contents Marketing SDS markets its products to local and national law enforcement and homeland security authorities in Israel, the US, Mexico, Europe and Asia, as well as operators of critical infrastructure in the private sector such as oil and gas companies, the diamond industry and financial enterprises.SDS has executed agreements with several companies and individuals all in the framework of its ordinary course of business, providing for assistance in the marketing of its products and endorsements. Competition SDS has identified a number of potential competitors, including developers of voice stress analysis equipment designed to remotely detect a person trying to lie during an interview, and developers of equipment designed to generate stimuli from a remotely location that will generate enough data about an individual to enable detection of hostile intent.WeCU Technologies and Nemesysco are just two of our competitors. Dependence on major customers A significant portion of SDS’s revenue in 2010 was derived from sales of the system and services provided to four customers.Since the bulk of the Company’s revenues are generated by initial sales of its systems, as opposed ongoing support services, the loss of this customer mayhave a material adverse impact on the business of SDS. Intellectual Property The United States Transportation Security Administration of the US Department of Homeland Security has certain rights in the technology developed by SDS, pursuant to a Cooperative Agreement between SDS and the TSA dated June 22, 2005.The Cooperative Agreement relates to a $200,000 grant provided to SDS by the TSA in 2005 for the development and adaptation for use in the US of a prototype application designed to detect suspicious behavior.Pursuant to the agreement, SDS granted an irrevocable, non-exclusive, paid-up license for US Government use of the technology development using the grant funds.The license requires prior approval from SDS for any commercial use of the technology, with the exception of use by US Government contractors under procurement contracts, grants, cooperative agreements and other transactions awarded or entered into for US government purposes. The Science and Technology Directorate of the US Department of Homeland Security has certain rights in the technology developed by SDS, pursuant to a Cooperative Agreement between SDS and the STD dated September 29, 2006.The Cooperative Agreement relates to a $260,000 grant provided to SDS by the STD on June 7, 2005 pursuant to a proposal entitled Automated Internal Threat Detection.In the agreement, SDS granted (i) a royalty free, nonexclusive, irrevocable license to the US Government to use and authorize other to use scientific, technical or other works based on or containing data first produced under the grant, and (ii) an irrevocable, non-exclusive, paid-up license to the US government to use registered patents development with grant funds for or on behalf of the US government. Employees On March 18, 2011, the Company had7full time employees. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information called for by this Item 1A. 3 Table of Contents Item 2. Description of Property. The Company’s offices are located at 150 West 56th Street, Suite 4005,New York, NY 10019.This space is provided to us by our Chairman of the Board. We do not pay rent for this space because the amount of the space we use at such office is de minimis. SDS maintains its executive offices at 25 Bazel Street, Petach Tikva, Israel, where it leases approximately 150 square meters of office space at a monthly rent of approximately $5,000.The lease expires in August 2011 and the Company has an option to renew the lease for an additional3 years. Item 3. Legal Proceedings. There are nopending legal proceedings to which the Company or SDS are parties or in which any director, officer or affiliate of the Company or SDS or any owner of record or beneficially of more than 5% of any class of voting securities of the Company or SDS is a party adverse to the Company or SDS or has aninterest adverse to the Company or SDS.The property of the Company and SDS is not the subject of any pending legal proceedings. Item 4. Removed and Reserved PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities. Our common stock has been eligible to be traded on the Over-The-Counter Bulletin Board since June 6, 2007As of March 6, 2009, the ticker symbol was changed to SDSS as a result of the name change of the Company. The table below sets forth the range of quarterly high and low closing bids for SDSS’s common stock since March 2009. The quotations below reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions: Year Quarter Ended High Low December 31 $ $ September 30 $ $ June 30 $ $ March 31 $ $ December 31 $ $ September 30 $ $ June 30 $ $ March 31 $ $ Holders As of March 18, 2011, there were approximately 171holders of record of our common stock. Dividends We have never declared or paid any cash dividends on our common stock nor do we anticipate paying any in the foreseeable future.Furthermore, we expect to retain any future earnings to finance our operations and expansion.The payment of cash dividends in the future will be at the discretion of our Board of Directors and will depend upon our earnings levels, capital requirements, any restrictive loan covenants, and other factors the Board considers relevant. 4 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders (1) $ Equity compensation plans not approved by security holders $ 0 On December 30, 2009, the Company approved 2009 Global Stock Incentive Plan (the “Stock Option Plan”), under which 35,000,000 shares of common stock are authorized for issuance. As of December 31, 2010 2,000,000 stock options were granted under the Stock Option Plan, of which 1,500,000 options were granted to Mr. Yoav krill, the Chairman of the Board of Directors and 500,000 to a member of the Advisory Board. The Options granted were valued at $ 236,970. The options were granted to Mr. Yoav Krill on January 13, 2010, under the consultancy agreement with Mr., Krill and they are exercisable at $0.15 per share. A total of 250,000 options were vested at the date of the grant, while the remaining options will vest at a rate of 104,167 options each calendar quarter over three years. The options terminate forty-eight (48) months from the date of vesting. The options were granted to the member of the Advisory Board on January 14, 2010, under the consultancy agreement and they are exercisable at $0.15 per share. A total of 250,000 options were vested at the date of the grant, while the remaining options will vest at a rate of 20,833 options each calendar quarter over three years. The options terminate forty-eight (48) months from the date of vesting. The number of the options exercisable at December 31, 2010 was 1,000,000 options. The fair value of the stock options is estimated based upon grant date fair value using the Black-Scholes option-pricing model. During 2009, the Company granted 1,550,200 options valued at $326,108 in consideration for consulting services to nine sales agents of SDS- Ltd. The options are vested within one year of the grant date and they are execrable at $0.15 per share and no later than three years from the grant date. The number of the options exercisable at December 31, 2010 was 1,550,200 options. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities On January 6, 2010, the Company issued 152,600 shares of common stock to a related company for services rendered valued at $22,890. The shares were issued pursuant to an exemption from the registration requirements provided under Section 4(2) of the Securities Act of 1933, as amended. On January 6, 2010, the Company issued 660,000 shares of common stock to related parties for services valued at $99,000. The shares were issued pursuant to an exemption from the registration requirements provided under Section 4(2) of the Securities Act of 1933, as amended. During January 2010 the Company sold 466,667 Units consisting of 466,667 shares of common stock, 466,667 Class A Warrant with the exercise price at $0.25 per share, which expired one year from the date of subscription, and Class B Warrants with the exercise price at $0.375 per share, which will be expired two years from the date of subscription for a cash payment of $65,000, which $25,000 were received in 2009. The Units were issued in a private placement made pursuant to the exemption from the registration requirements of the Securities Act provided by Regulation S. The proceeds from the sale of the Units were used for working capital purposes. 5 Table of Contents During March 2010 the Company sold 333,333 Units, consisting of 333,333shares of common stock, 333,333 Class A Warrant with the exercise price at $0.25 per share, which expired one year from the date of subscription, and Class B Warrants with the exercise price at $0.375 per share, which will expire two years from the date of subscription for a cash payment of $50,000 or $0.15 per share. The Units were issued in private placement made pursuant to the exemption from the registration requirements of the Securities Act provided by Regulation S. The proceeds from the sale of the Units were used for working capital purposes. On April 10, 2010, the Company issued 500,000 shares of common stock to a consultant for services provided.These services were valued at $50,000. The shares were issued pursuant to an exemption from the registration requirements provided under Section 4(2) of the Securities Act of 1933, as amended. On April 23, 2010, the Company issued 120,000 shares of common stock at par $0.0001, valued at $18,000, Asher Zwebner, the former CFO of the Companyfor the services rendered to the Company. The shares were issued pursuant to an exemption from the registration requirements provided under Section 4(2) of the Securities Act of 1933, as amended. The securities were issued in private placement made pursuant to the exemption from the registration requirements of the Securities Act provided by Regulation S. The proceeds from the sale of the securites were used for working capital purposes. During November, 2010 the Company issued 2,500,000 shares of common stock, 833,333 Class A Warrant with the exercise price at $0.08 per share, which willexpire one year from the date of subscription, and Class B Warrants with the exercise price at $0.15 per share, which will expire two years from the date of subscription for a cash payment of $100,000. Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers We have not repurchased any shares of our common stock during the fiscal year ended December 31, 2010. Item 6. Selected Financial Data Statement of Operations Data: For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 Sales $ Total Operating Expenses Loss from Operations ) ) Net Loss ) ) Loss per Share – Basic and Diluted $ ) ) Balance Sheet Data: December 31, 2010 December 31, 2009 Working Capital $ ) ) Total Assets Total Liabilities Total Stockholders’ (Deficit) Equity $ Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the consolidated financial statements and related notes that appear elsewhere in this Annual Report.All information presented herein is based on our fiscal years ended December 31, 2010 and 2009. This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors.All forward-looking statements speak only as of the date on which they are made.We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. 6 Table of Contents Plan of Operation As a result of the acquisition of 58% of Suspect Detection Systems Ltd, within the next 12 months we plan to pursue the development and marketing of SDS’s products. We are not aware of any material trend, event, or capital commitment, which would potentially adversely affect liquidity.In the event such a trend develops, we believe that we will have sufficient funds available to satisfy working capital needs through lines of credit and the funds expected from equity sales. Results of Operations As of December 31, 2010, the Company had $803,443 in cash and cash equivalent. We believe that such funds will be sufficient to fund our operating expenses for the next six months.We will seek additional capital for the purpose of financing, developing and marketing SDS’s products. Revenues Revenue from the sale of “Coginto” systems was $1,731,384and 888,635 for the fiscal years ended December31, 2010 and 2009, respectively, which represents an increase of $842,749, or 94.8%,.compared to the fiscal year ended December31, 2009. The increase in revenue was primarily attributable to the continuous efforts to grow by generating larger deals with current customers and new deals with new customers in current and new markets. As demonstrated below, The Company’s revenues from 4 customers accounted for $1,651,980 or 95% of total revenues in the year ended December 31, 2010 and 5 customers accounted for $852,872 or 96% of total revenues in the year ended December 31, 2009. Year ended December 31, 2010 Revenues in $ Revenues in % of total revenues Customer A 63 Customer B 19 Customer C 10 Customer D 4 Other customers 5 Total Revenues 100% Year ended December 31, 2009 Revenues in $ Revenues in % of total revenues Customer A 4 Customer B 9 Customer E 40 Customer F 25 Customer G 17 Other customers 4 Total Revenues 100% 7 Table of Contents Cost of Revenue Cost of revenue primarily consists of purchases and royalties to the Chief Science Office in Israel due to grants that were received in the past.Cost of revenue was $147,821 and $112,276 for the fiscal years ended December31, 2010 and 2009, respectively; an increase of $35,060, or 31.09%, compared to the fiscal year ended December31, 2009. This increase is primarily attributable to increase in revenues. Selling, General and Administrative Selling, general and administrative expenses consist primarily of personnel costs and related expenses, professional fees, sales and marketing expenses, including travel, sales commissions, communication expenses, other administrative expenses and amortization of other acquired intangible assets. Selling, general and administrative expenses were $2,138,196 and 2,047,760 for the fiscal years ended December31, 2010 and 2009, respectively; an increase of $90,436, or 4.42%, compared to the fiscal year ended December31, 2009. The increase is primarily due to increase in sales commission expenses, officers and stock based compensation, professional expenses, offset by decrease in expenses related to warrants issued for services and other expenses. In 2011, we expect our general and administrative expenses to remain steady or increase modestly, as a result of our anticipated revenue growth in combination with our active expense management. Research and Development, Net Research and development expenses primarily consist of personnel and subcontracting expenses, as well as reimbursements under government programs. Research and development, net was $417,508 and $483,888 for the fiscal years ended December31, 2010 and 2009; a decrease of $66,380, or 13.72%, compared to the fiscal year ended December31, 2009. This decrease is primarily attributable to decrease in personnel costs and related expenses. Net loss During the fiscal years ended December 31, 2010, and 2009, the net loss was $1,005,278 and $1,439,309 respectively. Commitments SDS-Israel is committed to pay royalties to the Government of Israel with respect to the proceeds from sales of products which were developed in the framework of projects in which the Israeli Government participated in its expense. Under the terms of the funding SDS Israel received from the Chief Scientist, royalty payments are computed on the sales proceeds from such products at the rate of 3% in the first three years and 3.5% from the fourth year. The contingent liability to the Chief Scientists is limited to the amount of the grants received. Some grants bear interest at the rate of LIBOR. SDS Israel is committed to the Chief Scientist to keep the know-how and production rights under the Company's possession. During 2010, SDS Ltd. executed an Indemnification and Exemption Agreement with Mr. Shabtai Shoval, the CEO of SDS Ltd. The agreement calls for the indemnification of Mr. Shoval and advance of expenses for any personal liability that may be imposed on Mr. Shoval in his capacity as an officer of SDS Ltd. Per the agreement, the maximum amount payable by SDS LTD. to Mr. Shoval shall be the higher of $1,000,000 or 80% of SDS Ltd.’s cash reserves, measured promptly after receipt by SDS Ltd. of notice from Mr. Shoval of the commencement of any action, suit or proceeding regarding which Mr. Shoval may seek indemnification thereafter. SDS Ltd, agreed to reserve $100,000 from its cash and cash equivalents in order to assure the fulfillment the Company’s identification obligation under the agreement until such time as determined by the Board of Directors of SDS Ltd. 8 Table of Contents SDS Israel rents its offices under non-cancelable lease operating agreement. Aggregate minimumlease commitments, as of December31, 2010, are as follows: For the year ended on December 31 $ Rent expenses for the years ended December 31, 2010 and 2009 were $55,311 and $56,564 respectively. Liquidity and Capital Resources We estimate that we will require approximately $1 million for the next12 months of operations.We do not have sufficient resources to effectuate our current business.As of December 31, 2010, we had $803,443 available in cash.We expect to incur a minimum of $2,500,000, in expenses during the next 12 months of operations, including the following expenses: $450,000 in research and development costs; 2,050,000 in selling, general and administrative expenses such as corporate, legal and accounting services, office overhead, and general working capital. Accordingly, we will have to raise the funds to pay for these expenses.We may have to borrow money from shareholders, issue debt or equity or enter into a strategic arrangement with a third party.There can be no assurance that additional capital will be available to us.We currently have no agreements, arrangements, or understandings with any person to obtain funds through bank loans, lines of credit, or any other sources.Since we have no such arrangements or plans currently in effect, our inability to raise funds for the development and marketing of SDS’s products will have a severe negative impact on our ability to remain a viable company. Going Concern Consideration The Company’s current activities include sales of its products, marketing, capital formation, research and development, and building infrastructure.The Company incurred a loss of $1,005,278 for the year ended December 31, 2010 and, as of December 31, 2010, the Company had an accumulated deficit of $2,785,098.The Company’s ability to continue as a going concern is uncertain.The revised business plan of the Company is the application of proprietary technologies for law enforcement and border control, including counter terrorism efforts, immigration control and drug enforcement, as well as human resource management, asset management and the transportation sector. While management of the Company believes that the Company will be successful in its current and planned operating activities, there can be no assurance that the Company will be successful in the achievement of sales of its products that will generate sufficient revenues to earn a profit and sustain the operations of the Company.The Company also intends to conduct additional capital formation activities through the issuance of its common stock and loans from related parties. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company has not established sufficient sources of revenues to cover its operating costs and expenses.As such, it has incurred an operating loss since inception.Further, as of December 31, 2010 the cash resources of the Company were insufficient to meet its planned business objectives.These and other factors raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Off-Balance Sheet Arrangements None. 9 Table of Contents Item 8. Financial Statements SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31 2010, AND 2009 (RESTATED) Report of Registered Independent Auditors F-2 Restated Consolidated Financial Statements- Consolidated Balance Sheets as of December 31, 2010 and 2009 F-3/F-4 Consolidated Statements of Operations for the Years EndedDecember 31, 2010 and 2009 F-5 Consolidated Statements of Stockholders’ Equity for the Years EndedDecember 31, 2010 and 2009 F-6/F-7 Consolidated Statements of Cash Flows for Years Ended December 31, 2010and 2009 F-8/F-9 Notes to Consolidated Financial Statements December 31, 2010 and 2009 F-10 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Suspect Detection Systems Inc. We have audited the accompanying consolidated balance sheets of Suspect Detection Systems Inc. and its subsidiary (“the Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in shareholders' equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2010 and 2009, and the consolidated results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company has not established sufficient sources of revenue to cover its operating costs and expenses.As such, it has incurred an operating loss since inception.Further, as of December 31, 2010 the cash resources of the Company were insufficient to meet its planned business objectives.These and other factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan regarding these matters is also described in Note 2 to the consolidated financial statements.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Yarel + Partners Certified Public Accountants Tel-Aviv, Israel March 17, 2011 F-2 Table of Contents SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars ASSETS December 31, Restated Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable - Inventory Prepaid expenses and other receivables Total current assets Property and Equipment: Computer and other equipment Less - Accumulated depreciation ) ) Property and equipment, net Other Assets: Severance pay fund Long term prepaid expenses Goodwill Total other assets Total Assets $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. F-3 Table of Contents SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars LIABILITIES AND STOCKHOLDERS' EQUITY December 31, Restated Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers Deferred revenues Due to related parties Total current liabilities Long-term Debt: Accrued severance pay Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $0.0001 per share, 250,000,000 shares authorized; 76,555,493 and71,822,893 shares issued and outstanding at December 31, 2010 and 2009, respectively Additional paid-in capital Common stock subscribed - Accumulated deficit ) ) Total incorporated stockholders' equity, Net Less - Noncontrolling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. F-4 Table of Contents SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars For the Year Ended December 31, Restated Revenues, net $ $ Cost of Goods Sold Gross Profit Expenses: Research and development Selling, general and administrative Total operating expenses (Loss) from Operations ) ) Financial expense ) ) Net (loss) ) ) Net loss (income) Attributable to Noncontrolling Interest ) Net (loss) attributable to Suspect Detection Systems Inc. $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. F-5 Table of Contents SUSPECT DECTECTION SYSTEMS INC. AND SUBSIDIARY STATEMENTS OF STOCKHOLDERS' EQUITY U.S. dollars Additional Common Noncontroling Common stock Paid-in Stock Accumulated Interest Shares Amount Capital Subscriptions (Deficit) Equity Loss Total Total Balance as of January 1, 2009 - ) - - - Common stock issued to Officer for Services 17 - Common stock issued for services 75 - Stock warrants issued for services - Acquisition of 51% interest in SDS - Israel Ltd. Common stock issued for purchase ofadditional 7% interest inSDS - Israel Ltd. - - ) - ) - Cancellation of common stock by Director and officer ) ) - Common stock issued for cash - Stock options (Restated) - Payment for common stock subscription - Net (Loss) for the period (Restated) - ) - ) ) ) Balance as of December 31, 2009 (Restated) $ )
